DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/25/2022 has been entered.

Response to Amendment
The amendment filed 08/25/2022 has been entered. Claims 1, 3-10, and 12-16 remain pending in the application. Applicant’s amendments to the Claims have overcome each and every objection and 112(b) rejection of claims 1, 3-10, and 12-16 previously set forth in the Final Office Action mailed 03/25/2022. 

Allowable Subject Matter
Claims 6-7 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (US 20170043149), hereinafter Liu, in view of Arvanitis et al (Combined ultrasound and MR imaging to guide focused ultrasound therapies in the brain. Phys Med Biol 58: 4749–4761, (2013)  ), hereinafter, Arvanitis, and Sun et al. (Closed-loop control of targeted ultrasound drug delivery across the blood-brain/tumor barriers in a rat glioma model. Proc. Natl. Acad. Sci. 114, El 0281-El 0290 (2017)) hereinafter, Sun.
Regarding claim 1, Liu teaches a method of monitoring (“monitoring and evaluation method” [0087]) delivery of a therapeutic agent (Bevacizumab [0078]) to a brain of a subject (“a method for monitoring molecular penetration by an ultrasound-mediated brain drug delivery system" [0009]; “molecular delivery into CNS” [0098]; Claim 1), the method comprising: 
treating the brain of the subject with focused ultrasound (“perform focused ultrasound exposure to the brain with the imaging contrast agent is administered" [0098]) in combination with microbubbles for blood-brain barrier disruption (FUS-BBBD) (“administering a microbubble agent to the capillary in a brain and concurrently applying the ultrasonic wave to transiently permeate a blood-brain barrier (BBB)” Claim 1); 
administering the therapeutic agent to the subject ("Bevacizumab denote as molecule 3 (Its trade name Avastin, Genentech In., Roche) is an angiogenesis inhibitor, …and it used to slow the growth of new blood vessels." [0081]. “FIG. 11 shows the measured concentrations of molecules 1-3 using the III under the given range of UEI...The molecule 3 is observed to have the least molecular penetration" [0083]).
Liu does not teach (1) obtaining a spatial map of a stable cavitation dose (SCD) using passive cavitation imaging (PCI) system; and (2) transforming the spatial map of the stable cavitation dose (SCD) to a map of a concentration of the therapeutic agent delivered to the brain of the subject using a pre-determined correlation of the stable cavitation dose (SCD) and the concentration of the therapeutic agent delivered to the brain of the subject.
However, regarding feature (1), in the medical ultrasound field of endeavor, Arvanitis discloses Combined ultrasound and MR imaging to guide focused ultrasound therapies in the brain, which is analogous art. Arvanitis teaches obtaining a spatial map (“Conclusion—…these data clearly demonstrate, for the first time, that is possible to construct maps of stable … cavitation transcranially, in a large animal model, and under clinically relevant conditions." p. 1 “Overall, 40 passive cavitation maps were obtained during each sonication." 2nd complete para., p. 7 ) of a stable cavitation dose (“Results—The system successfully mapped microbubble activity during … stable … cavitation, which was correlated with MRI-evident transient blood-brain barrier disruption" p. 1; Fig. 2A: “the left image in (A) was formed by acoustic emissions with harmonic components only (i.e. stable cavitation),” p. 11; Fig. 3: “Top: Data from the sonication with stable cavitation.”, p. 12) using passive cavitation imaging (PCI) system (“Acoustic emissions produced during sonication can provide information about the location, strength, and type of the microbubble oscillations within the ultrasound field, and they can be mapped in real-time using passive imaging approaches" Abstract. “Integrating a passive cavitation imaging system into an MRgFUS device for brain applications" last para., p. 2-p. 3
“The ultrasound imaging probe (L382, Acuson) used for passive cavitation imaging was a
128-element (82 mm) linear array with a 3.21 MHz central frequency and a bandwidth of
approximately 75%." In: Experimental Apparatus, p. 3 ).
Therefore, based on Arvanitis’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Liu to have the step of obtaining a spatial map of a stable cavitation dose (SCD) using passive cavitation imaging (PCI) system, as taught by Arvanitis, in order to provide information about the location, strength, and type of the microbubble oscillations within the ultrasound field (Arvanitis: Abstract). 
Regarding feature (2), Liu modified by Arvanitis further does not teach transforming the spatial map of the stable cavitation dose (SCD) to a map of a concentration of the therapeutic agent delivered to the brain of the subject using a pre-determined correlation of the stable cavitation dose (SCD) and the concentration of the therapeutic agent delivered to the brain of the subject.
However, Sun discloses a closed-loop control of targeted ultrasound drug delivery across the blood-brain/tumor barriers in a rat glioma model, which is analogous art. Sun teaches transforming the spatial map of the stable cavitation dose (SCD) (“To estimate the dose of the agents delivered to the brain, we calibrated the fluorescent images using standards (filter paper) saturated with serially diluted levels of DOX hydrochloride (unencapsulated DOX) or TB. For both agents, the fluorescence signal increased exponentially as the concentration increased until the signals quenched…Over the range of fluorescent intensities detected here and in previous studies, linear relationships for both drugs were observed and used to estimate the delivered doses in Figs. 4 and 5. The estimated DOX concentrations reached up to ∼10 μg/mL," 2nd col., 1st complete para., E10285; Figs. 4-5, E10285-E10286) to a map of the concentration of the therapeutic agent ("map DOX concentrations" 3rd para., E10288) delivered to the brain of the subject (“delivery after BBBD. A good correlation was observed between HEtotal and TB delivery in both the tumor and the normal brain,” 3rd para., E10288) using a pre-determined correlation of the stable cavitation dose (SCD) and the concentration of the therapeutic agent (pre-determined correlation as expressed in Figs. 4-5: “Total Harmonic Enhancement (dB)”, “TB concentration” Fig. 4B, E10285; “Total HE (dB)”, “TB concentration”, Fig. 5G-H, E10286 “Total Harmonic Enhancement (dB)”, “DOX concentration” Fig. 5J-K, E10286) delivered to the brain of the subject (“In the present work, we used the harmonic components of microbubble emissions for the feedback to control the stable cavitation. This approach was based on earlier studies that found a correlation between harmonic activity and BBBD (24). We found that the increase in harmonic activity in dB relative to measurements made without microbubbles (26) was highly linear in the range of stable cavitation and served as a robust signal to control the exposure level in real time. In the rat model used here, the results were repeatable, and a good correlation was found between HEtotal and the delivered TB and DOX.” 1st para., E10288).
Therefore, based on Sun’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Liu and Arvanitis to have the steps of transforming the spatial map of the stable cavitation dose (SCD) to a map of a concentration of the therapeutic agent delivered to the brain of the subject using a pre-determined correlation of the stable cavitation dose (SCD) and the concentration of the therapeutic agent delivered to the brain of the subject, as taught by Sun, in order to facilitate providing spatially distinct therapeutic effects in the brain (Sun: Abstract). 

Regarding claim 8, Liu modified by Arvanitis and Sun teaches the method of claim 1.
Liu teaches that the therapeutic agent is selected from the group consisting of a nanostructure, a chemotherapy drug (Bevacizumab [0078]), a peptide, a protein, and any combination thereof ("Bevacizumab denote as molecule 3 (Its trade name Avastin, Genentech In., Roche) is an angiogenesis inhibitor, …and it used to slow the growth of new blood vessels." [0081]. “FIG. 11 shows the measured concentrations of molecules 1-3 using the III under the given range of UEI...The molecule 3 is observed to have the least molecular penetration" [0083]).

Claims 3-5, 9-10, 12-13, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (US 20170043149), hereinafter Liu, and Arvanitis et al (US 20110125080), hereinafter,  Arvanitis, Sun et al. (Closed-loop control of targeted ultrasound drug delivery across the bloodbrain/tumor barriers in a rat glioma model. Proc. Natl. Acad. Sci. 114, El 0281-El 0290 (2017)) hereinafter, Sun, and Kim, et al. (“PET/CT imaging evidence of FUS-mediated (18) F-FDG uptake changes in rat brain.” Med. Phys. 40, 33501 (2013)), hereinafter, Kim.
Regarding claim 3, Liu modified by Arvanitis and Sun teaches the method of claim 1.
Liu teaches obtaining the pre-determined correlation of ultrasound exposure and the concentration of the therapeutic agent delivered to the brain of the subject (“the result shows the induced brain permeability change of Ill under defined UEIs is approximately identical (The correlation coefficient r.sup.2 is 0.9418).  These both confirm the usefulness of using II1 as an index to monitor the brain permeability change, and the validity of using UEI to unify different input exposure parameters to be one input." [0072]. Figs. 4A-C, 5A-C, 6A-C, 7A-C. "FIG. 11 is the correlation between the molecular penetration of molecule 1-3 (molecular weights are 1, 67, and 150 kDa) and the II1." [0047]. Figs. 11-15) by: 
treating at least one calibration subject (“brain tissue” [0002]) with the focused ultrasound in combination with microbubbles for blood-brain barrier disruption (“perform focused ultrasound exposure to the brain with the imaging contrast agent is administered" [0098]; “administering a microbubble agent to the capillary in a brain and concurrently applying the ultrasonic wave to transiently permeate a blood-brain barrier” Claim 1).
Liu does not teach (1) obtaining an SCD calibration map of the stable cavitation dose (SCD) for the at least one calibration subject using the passive cavitation imaging (PCI) system;
(2) administering a radiolabeled therapeutic agent to the at least one calibration subject; obtaining a delivered agent calibration map of a concentration of the therapeutic agent delivered to the brain for the at least one calibration subject using PET imaging; and
correlating a plurality of the stable cavitation doses (SCD) at the plurality of locations within the SCD calibration map with a corresponding plurality of delivered agent concentrations at the plurality of locations within the delivered agent calibration map to obtain the pre-determined correlation.
However, regarding feature (1), in the medical ultrasound field of endeavor, Arvanitis discloses Combined ultrasound and MR imaging to guide focused ultrasound therapies in the brain, which is analogous art. Arvanitis teaches obtaining an SCD calibration map (“Conclusion—…these data clearly demonstrate, for the first time, that is possible to construct maps of stable … cavitation transcranially, in a large animal model, and under clinically relevant conditions." p. 1 “Overall, 40 passive cavitation maps were obtained during each sonication." 2nd complete para., p. 7 ) of a stable cavitation dose (“Results—The system successfully mapped microbubble activity during … stable … cavitation, which was correlated with MRI-evident transient blood-brain barrier disruption" p. 1; Fig. 2A: “the left image in (A) was formed by acoustic emissions with harmonic components only (i.e. stable cavitation),” p. 11; Fig. 3: “Top: Data from the sonication with stable cavitation.”, p. 12) for the at least one calibration subject (“the animal”, Experimental Apparatus, p. 3) using passive cavitation imaging (PCI) system (“Acoustic emissions produced during sonication can provide information about the location, strength, and type of the microbubble oscillations within the ultrasound field, and they can be mapped in real-time using passive imaging approaches" Abstract. “Integrating a passive cavitation imaging system into an MRgFUS device for brain applications" last para., p. 2-p. 3. “The ultrasound imaging probe (L382, Acuson) used for passive cavitation imaging was a 128-element (82 mm) linear array with a 3.21 MHz central frequency and a bandwidth of approximately 75%." In: Experimental Apparatus, p. 3 ).
Therefore, based on Arvanitis’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Liu to have the step of obtaining an SCD calibration map of the stable cavitation dose (SCD) for the at least one calibration subject using the passive cavitation imaging (PCI) system, as taught by Arvanitis, in order to provide information about the location, strength, and type of the microbubble oscillations within the ultrasound field (Arvanitis: Abstract). 
 
Regarding feature (2), Liu modified by  Arvanitis and Sun further does not teach administering a radiolabeled therapeutic agent to the at least one calibration subject; obtaining a delivered agent calibration map of a concentration of the therapeutic agent delivered to the brain for the at least one calibration subject using PET imaging; and correlating a plurality of the stable cavitation doses (SCD) at the plurality of locations within the SCD calibration map with a corresponding plurality of delivered agent concentrations at the plurality of locations within the delivered agent calibration map to obtain the pre-determined correlation.

However, Kim discloses a PET/CT imaging evidence of FUS-mediated (18) F-FDG uptake changes in rat brain, which is analogous art. 
Kim teaches: 
administering a radiolabeled therapeutic agent (“18-fludeoxyglucose” Abstract, “PET radiotracers” 1st complete para., p. 9) to the at least one calibration subject (“FDG (18-fludeoxyglucose) positron emission tomography” Abstract. “PET radiotracers labeled to have affinity to a specific neurotransmission pathway, e.g., dopamine (DA), serotonin (5-HT), and gammaaminobutyric acid (GABA)… can be adopted.”, 1st complete para., p. 9);  
obtaining a delivered agent calibration map (“specific volumes-of interest” II.H., p. 5; Figs. 4-6) of a concentration (“standardized uptake value” II.F., p. 4) of the therapeutic agent delivered to the brain for the at least one calibration subject using PET imaging (“A statistically significant elevation in AI (t-test; t(7) = 3.40, p < 0.05) was observed at the center of sonication focus. Conclusions: Spatially distinct increases in the glucose metabolic activity in the rat brain is present only at the center of sonication focus, suggesting localized functional neuromodulation mediated by the sonication.” Abstract. “The 2-h list-mode data was reconstructed into 12 volumes with standardized uptake value (SUV) in 10 min intervals." II.F. Determining timing windows for sonication and FDG-PET scanning, p. 4. “The localized changes in glucose metabolism, as induced by the application of the FUS, were evaluated. To assess for the group-level metabolic activity across the animal, we analyzed the SUV value from the specific volumes-of interest in the brain… Ten spherical VOIs (diameter 2 mm) were defined to measure the SUV signals from the different regions of the brain, i.e., frontal lobe, center of acoustic focus, cerebellum, and superior and inferior to the center of acoustic focus from both hemispheres.”, II.H. Data analysis, p. 5); and
correlating a plurality of ultrasound doses (“the FUS group”, III.B., p. 6; Figs. 5 a) at a plurality of locations (“The crosshairs in (a) and (b) indicate the location of the center of the acoustic focus." Fig. 4, p. 5. The locations in the crosshairs in (a) and (b), seen in Fig. 4. “Multiple VOIs were drawn in multiple anatomical regions: frontal lobe, center of acoustic focus (cen.focus), cerebellum, superior to the center of acoustic focus (sup.focus), and inferior to the center of acoustic focus (inf.focus)” Fig. 5, p. 6; “groups”, Fig. 6, p. 7) with a corresponding plurality of delivered agent concentrations (“The raw SUV as well as its asymmetry index (AI) were measured from five different volume-of-interests (VOIs) of the brain for both hemispheres, and compared between sonicated and unsonicated groups.” Abstract) at the plurality of locations within the delivered agent calibration map (“Multiple VOIs were drawn in multiple anatomical regions: frontal lobe, center of acoustic focus (cen.focus), cerebellum, superior to the center of acoustic focus (sup.focus), and inferior to the center of acoustic focus (inf.focus)” Fig. 5, p. 6) to obtain the pre-determined correlation (“The localized changes in glucose metabolism, as induced by the application of the FUS, were evaluated. To assess for the group-level metabolic activity across the animal, we analyzed the SUV value from the specific volumes-of interest in the brain… Ten spherical VOIs (diameter 2 mm) were defined to measure the SUV signals from the different regions of the brain, i.e., frontal lobe, center of acoustic focus, cerebellum, and superior and inferior to the center of acoustic focus from both hemispheres.”, II.H. Data analysis, p. 5; Figs. 4-6).  
Therefore, based on Kim’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Liu, Arvanitis, and Sun to have the steps of administering a radiolabeled therapeutic agent to the at least one calibration subject; obtaining a delivered agent calibration map of a concentration of the therapeutic agent delivered to the brain of the at least one calibration subject using PET imaging; and correlating a plurality of ultrasound doses at a plurality of locations within the SCD calibration map with a corresponding plurality of delivered agent concentrations at the plurality of locations within the delivered agent calibration map to obtain the pre-determined correlation, as taught by Kim, in order to facilitate providing spatially distinct therapeutic effects in the brain (Kim: Abstract). In the combined invention of Liu,  Arvanitis, Sun, and Kim, a plurality of ultrasound doses are a plurality of stable cavitation doses (SCD) at a plurality of locations within the SCD calibration map.

Regarding claim 4, Liu modified by Arvanitis, Sun, and Kim teaches the method of claim 3.
Liu modified by Arvanitis, and Sun does not teach spatially modulating an intensity of the focused ultrasound over the brain of the subject, wherein a spatial distribution of the concentration of the therapeutic agent varies in proportion to a spatial distribution of the intensity of the focused ultrasound over the brain of the subject.
However, Kim discloses a PET/CT imaging evidence of FUS-mediated (18) F-FDG uptake changes in rat brain, which is analogous art. Kim teaches spatially modulating an intensity of the focused ultrasound over the brain of the subject (“FIG. 2. Acoustic intensity profile of 350 kHz FUS transducer in (a) longitudinal and (b) transversal plane of sonication...The circles along the dashed-dotted line in (d) depict the VOIs defined inside the acoustic focus (cen.focus: top, sup.focus: middle, inf.focus: bottom, 2 mm in diameter).” II.D.; “the FUS…across the animal” II.H., p. 5; Figs. 4-6), wherein a spatial distribution of the concentration of the therapeutic agent varies in proportion to a spatial distribution of the intensity of the focused ultrasound over the brain of the subject (“The location showing increased FDG uptake compared to the contralateral side was closely approximated to the center of sonication focus (<2 mm in diameter) in the sonicated rats, whereas, asymmetric FDG uptake pattern was not observed in the unsonicated rat." III.A., 2nd para “The localized changes in glucose metabolism, as induced by the application of the FUS, were evaluated. To assess for the group-level metabolic activity across the animal, we analyzed the SUV value from the specific volumes-of interest in the brain… Ten spherical VOIs (diameter 2 mm) were defined to measure the SUV signals from the different regions of the brain, i.e., frontal lobe, center of acoustic focus, cerebellum, and superior and inferior to the center of acoustic focus from both hemispheres.”, II.H. Data analysis, p. 5; Figs. 4-6).  
Therefore, based on Kim’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Liu, Arvanitis, and Sun to have the step of spatially modulating an intensity of the focused ultrasound over the brain of the subject, wherein a spatial distribution of the concentration of the therapeutic agent varies in proportion to a spatial distribution of the intensity of the focused ultrasound over the brain of the subject, as taught by Kim, in order to facilitate providing spatially distinct therapeutic effects in the brain (Kim: Abstract). 

Regarding claim 5, Liu modified by Arvanitis, Sun, and Kim teaches the method of claim 4.
Liu modified by Arvanitis and Sun does not teach spatially modulating the intensity of the focused ultrasound over the brain of the subject to match the map of the concentration of the therapeutic agent delivered to the brain of the subject to a desired distribution of the therapeutic agent.
However, Kim discloses a PET/CT imaging evidence of FUS-mediated (18) F-FDG uptake changes in rat brain, which is analogous art. Kim teaches spatially modulating (“spatially distinct changes… spatially selective nature of the FUS-mediated neural activation” IV, p. 7, 2nd para.) the intensity of the focused ultrasound over the brain of the subject (“FIG. 2. Acoustic intensity profile of 350 kHz FUS transducer in (a) longitudinal and (b) transversal plane of sonication...The circles along the dashed-dotted line in (d) depict the VOIs defined inside the acoustic focus (cen.focus: top, sup.focus: middle, inf.focus: bottom, 2 mm in diameter).” II.D.; “the FUS…across the animal” II.H., p. 5; Figs. 4-6) to match the map of the concentration of the therapeutic agent delivered to the brain of the subject to a desired distribution of the therapeutic agent (Kim: “We hypothesized that FUS-mediated functional changes in neural activity alter the regional glucose metabolism of the brain,… in turn affecting FDG uptake which can be characterized by FDGPET imaging.” I., p. 2. “The location showing increased FDG uptake compared to the contralateral side was closely approximated to the center of sonication focus (<2 mm in diameter) in the sonicated rats, whereas, asymmetric FDG uptake pattern was not observed in the unsonicated rat." III.A., 2nd para. “The sonication was targeted near the thalamic area unilaterally using the optical laser guidance procedure described in our previous study.”, II.B., p. 2. “Our analysis suggests the confirmation of spatially distinct changes in metabolic activity in the rat brain that coincides with the sonication center. The transcranial sonication increased the glucose metabolic activity at the center of acoustic focus, and resulted in a positive AI value.” IV. DISCUSSION, p. 7. “Various neurological and psychiatric disorders (e.g.,
dementia,58 epilepsy,59 Parkinson’s disease,60 obsessive compulsory disorder,61 depression62) are known to be related to aberrant local glucose metabolic activity in the brain. Thus, the modulatory effect of FUS in brain glucose metabolism may provide several potential clinical applications." p. 9. A desired distribution is a distribution that targets locations with the “aberrant local glucose metabolic activity in the brain”).  
Therefore, based on Kim’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Liu, Arvanitis, and Sun to have the step of spatially modulating the intensity of the focused ultrasound over the brain of the subject to match the map of the concentration of the therapeutic agent delivered to the brain of the subject to a desired distribution of the therapeutic agent, as taught by Kim, in order to facilitate providing spatially distinct therapeutic effects in the brain with potential clinical applications (Kim: Abstract, p. 9). 

Regarding claim 9, Liu modified by Arvanitis and Sun teaches the method of claim 1.
Liu modified by Arvanitis and Sun further does not teach administering the therapeutic agent by intravenous injection.
However, Kim discloses a PET/CT imaging evidence of FUS-mediated (18) F-FDG uptake changes in rat brain, which is analogous art. Kim teaches administering the therapeutic agent (“18-fludeoxyglucose” Abstract, “PET radiotracers” 1st complete para., p. 9) by intravenous injection (Methods: ...the FDG injection via tail vein. Abstract).
Therefore, based on Kim’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Liu, Arvanitis, and Sun to have the step of administering the therapeutic agent by intravenous injection, as taught by Kim, in order to facilitate providing spatially distinct therapeutic effects in the brain (Kim: Abstract). 

Regarding claim 10, Liu teaches a method of delivering (“molecular delivery into CNS” [0098]; Claim 1) a desired spatial distribution (“the advantage of the focused ultrasound that … it can locally open the BBB and minimize the off-target effect." [0005]) of a therapeutic agent (Bevacizumab [0078]) to a brain of a subject (“monitoring molecular penetration by an ultrasound-mediated brain drug delivery system" [0009]; “monitoring and evaluation method” [0087]), the method comprising: 
treating the brain of the subject with focused ultrasound (“perform focused ultrasound exposure to the brain with the imaging contrast agent is administered" [0098]) in combination with microbubbles for blood-brain barrier disruption (FUS-BBBD) (“administering a microbubble agent to the capillary in a brain and concurrently applying the ultrasonic wave to transiently permeate a blood-brain barrier (BBB)” Claim 1); 
administering the therapeutic agent to the subject ("Bevacizumab denote as molecule 3 (Its trade name Avastin, Genentech In., Roche) is an angiogenesis inhibitor, …and it used to slow the growth of new blood vessels." [0081]. “FIG. 11 shows the measured concentrations of molecules 1-3 using the III under the given range of UEI...The molecule 3 is observed to have the least molecular penetration" [0083]).
Liu does not teach obtaining a spatial map of stable cavitation dose (SCD) using passive cavitation imaging (PCI); transforming the spatial map of stable cavitation dose (SCD) to the map of the concentration of the therapeutic agent delivered to the brain of the subject using a pre-determined correlation of SCD and the concentration of the therapeutic agent delivered to the brain of the subject; and controlling the treatment of the subject with the focused ultrasound to match the desired spatial distribution of the therapeutic agent to the map of the concentration of the therapeutic agent delivered to the brain of the subject.
 Liu does not teach (1) obtaining a spatial map of stable cavitation dose (SCD) using passive cavitation imaging (PCI) system; (2) transforming the spatial map of the stable cavitation dose (SCD) to a map of a concentration of the therapeutic agent delivered to the brain of the subject using a pre-determined correlation of the stable cavitation dose (SCD) and the concentration of the therapeutic agent delivered to the brain of the subject; and 
(3) controlling the treatment of the subject with the focused ultrasound to match the desired spatial distribution of the therapeutic agent to the map of the concentration of the therapeutic agent delivered to the brain of the subject.
However, regarding feature (1), in the medical ultrasound field of endeavor, Arvanitis discloses Combined ultrasound and MR imaging to guide focused ultrasound therapies in the brain, which is analogous art. Arvanitis teaches obtaining a spatial map (“Conclusion—…these data clearly demonstrate, for the first time, that is possible to construct maps of stable … cavitation transcranially, in a large animal model, and under clinically relevant conditions." p. 1 “Overall, 40 passive cavitation maps were obtained during each sonication." 2nd complete para., p. 7 ) of a stable cavitation dose (“Results—The system successfully mapped microbubble activity during … stable … cavitation, which was correlated with MRI-evident transient blood-brain barrier disruption" p. 1; Fig. 2A: “the left image in (A) was formed by acoustic emissions with harmonic components only (i.e. stable cavitation),” p. 11; Fig. 3: “Top: Data from the sonication with stable cavitation.”, p. 12) using passive cavitation imaging (PCI) system (“Acoustic emissions produced during sonication can provide information about the location, strength, and type of the microbubble oscillations within the ultrasound field, and they can be mapped in real-time using passive imaging approaches" Abstract. “Integrating a passive cavitation imaging system into an MRgFUS device for brain applications" last para., p. 2-p. 3
“The ultrasound imaging probe (L382, Acuson) used for passive cavitation imaging was a
128-element (82 mm) linear array with a 3.21 MHz central frequency and a bandwidth of
approximately 75%." In: Experimental Apparatus, p. 3 ).
Therefore, based on Arvanitis’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Liu to have the step of obtaining a spatial map of a stable cavitation dose (SCD) using passive cavitation imaging (PCI) system, as taught by Arvanitis, in order to provide information about the location, strength, and type of the microbubble oscillations within the ultrasound field (Arvanitis: Abstract). 
Regarding freature (2), Liu modified by Arvanitis further does not teach transforming the spatial map of the stable cavitation dose (SCD) to a map of a concentration of the therapeutic agent delivered to the brain of the subject using a pre-determined correlation of the stable cavitation dose (SCD) and the concentration of the therapeutic agent delivered to the brain of the subject. 
However, Sun discloses a closed-loop control of targeted ultrasound drug delivery across the bloodbrain/tumor barriers in a rat glioma model, which is analogous art. Sun teaches 
transforming the spatial map of the stable cavitation dose (SCD) (“To estimate the dose of the agents delivered to the brain, we calibrated the fluorescent images using standards (filter paper) saturated with serially diluted levels of DOX hydrochloride (unencapsulated DOX) or TB. For both agents, the fluorescence signal increased exponentially as the concentration increased until the signals quenched…Over the range of fluorescent intensities detected here and in previous studies, linear relationships for both drugs were observed and used to estimate the delivered doses in Figs. 4 and 5. The estimated DOX concentrations reached up to ∼10 μg/mL," 2nd col., 1st complete para., E10285; Figs. 4-5, E10285-E10286) to a map of the concentration of the therapeutic agent ("map DOX concentrations" 3rd para., E10288) delivered to the brain of the subject (“delivery after BBBD. A good correlation was observed between HEtotal and TB delivery in both the tumor and the normal brain,” 3rd para., E10288) using a pre-determined correlation of the stable cavitation dose (SCD) and the concentration of the therapeutic agent (pre-determined correlation as expressed in Figs. 4-5: “Total Harmonic Enhancement (dB)”, “TB concentration” Fig. 4B, E10285; “Total HE (dB)”, “TB concentration”, Fig. 5G-H, E10286 “Total Harmonic Enhancement (dB)”, “DOX concentration” Fig. 5J-K, E10286) delivered to the brain of the subject (“In the present work, we used the harmonic components of microbubble emissions for the feedback to control the stable cavitation. This approach was based on earlier studies that found a correlation between harmonic activity and BBBD (24). We found that the increase in harmonic activity in dB relative to measurements made without microbubbles (26) was highly linear in the range of stable cavitation and served as a robust signal to control the exposure level in real time. In the rat model used here, the results were repeatable, and a good correlation was found between HEtotal and the delivered TB and DOX.” 1st para., E10288); and 
controlling the treatment of the subject with the focused ultrasound to match the desired spatial distribution of the therapeutic agent to the map of the concentration of the therapeutic agent delivered to the brain of the subject.
Therefore, based on Sun’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Liu and Arvanitis to have the steps of transforming the spatial map of the stable cavitation dose (SCD) to a map of a concentration of the therapeutic agent delivered to the brain of the subject using a pre-determined correlation of the stable cavitation dose (SCD) and the concentration of the therapeutic agent delivered to the brain of the subject, as taught by Sun, in order to facilitate providing spatially distinct therapeutic effects in the brain (Sun: Abstract). 

Regarding feature (3), Liu modified by Arvanitis and Sun further does not teach controlling the treatment of the subject with the focused ultrasound to match the desired spatial distribution of the therapeutic agent to the map of the concentration of the therapeutic agent delivered to the brain of the subject. 
However, Kim discloses a PET/CT imaging evidence of FUS-mediated (18) F-FDG uptake changes in rat brain, which is analogous art. Kim teaches controlling the treatment of the subject with the focused ultrasound (FUS, p. 9) to match the desired spatial distribution (“Various neurological and psychiatric disorders (e.g., dementia,58 epilepsy,59 Parkinson’s disease,60 obsessive compulsory disorder,61 depression 62) are known to be related to aberrant local glucose metabolic activity in the brain. Thus, the modulatory effect of FUS in brain glucose metabolism may provide several potential clinical applications." p. 9. The desired spatial distribution is a distribution that targets locations with the “aberrant local glucose metabolic activity in the brain”) of a therapeutic agent (“18-fludeoxyglucose” Abstract, “PET radiotracers” 1st complete para., p. 9) to the map of the concentration of the therapeutic agent (Figs. 4-6) delivered to the brain of the subject (“spatially distinct changes… spatially selective nature of the FUS-mediated neural activation” IV, p. 7, 2nd para..“FIG. 2. Acoustic intensity profile of 350 kHz FUS transducer in (a) longitudinal and (b) transversal plane of sonication...The circles along the dashed-dotted line in (d) depict the VOIs defined inside the acoustic focus (cen.focus: top, sup.focus: middle, inf.focus: bottom, 2 mm in diameter).” II.D.; “the FUS…across the animal” II.H., p. 5; Figs. 4-6. “We hypothesized that FUS-mediated functional changes in neural activity alter the regional glucose metabolism of the brain,… in turn affecting FDG uptake which can be characterized by FDGPET imaging.” I., p. 2. “The location showing increased FDG uptake compared to the contralateral side was closely approximated to the center of sonication focus (<2 mm in diameter) in the sonicated rats, whereas, asymmetric FDG uptake pattern was not observed in the unsonicated rat." III.A., 2nd para. “The sonication was targeted near the thalamic area unilaterally using the optical laser guidance procedure described in our previous study.”, II.B., p. 2. “Our analysis suggests the confirmation of spatially distinct changes in metabolic activity in the rat brain that coincides with the sonication center. The transcranial sonication increased the glucose metabolic activity at the center of acoustic focus, and resulted in a positive AI value.” IV. DISCUSSION, p. 7. “Various neurological and psychiatric disorders (e.g., dementia,58 epilepsy,59 Parkinson’s disease,60 obsessive compulsory disorder,61 depression62) are known to be related to aberrant local glucose metabolic activity in the brain. Thus, the modulatory effect of FUS in brain glucose metabolism may provide several potential clinical applications." p. 9).  
Therefore, based on Kim’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Liu, Arvanitis, and Sun to have the step of controlling the treatment of the subject with the focused ultrasound to match the desired spatial distribution of the therapeutic agent to the map of the concentration of the therapeutic agent delivered to the brain of the subject, as taught by Kim, in order to facilitate providing spatially distinct therapeutic effects in the brain with potential clinical applications (Kim: Abstract, p. 9). 

Regarding claim 12, Liu modified by Arvanitis, Sun, and Kim teaches the method of claim 10.
Liu teaches obtaining the pre-determined correlation of the ultrasound dose and the concentration of the therapeutic agent delivered to the brain of the subject (“the result shows the induced brain permeability change of Ill under defined UEIs is approximately identical (The correlation coefficient r.sup.2 is 0.9418).  These both confirm the usefulness of using II1 as an index to monitor the brain permeability change, and the validity of using UEI to unify different input exposure parameters to be one input." [0072]. Figs. 4A-C, 5A-C, 6A-C, 7A-C. "FIG. 11 is the correlation between the molecular penetration of molecule 1-3 (molecular weights are 1, 67, and 150 kDa) and the II1." [0047]. Figs. 11-15) by: 
treating at least one calibration subject (“brain tissue” [0002]) with the focused ultrasound in combination with microbubbles for blood-brain barrier disruption (“perform focused ultrasound exposure to the brain with the imaging contrast agent is administered" [0098]; “administering a microbubble agent to the capillary in a brain and concurrently applying the ultrasonic wave to transiently permeate a blood-brain barrier” Claim 1).
Liu does not teach (1) obtaining an SCD calibration map of the stable cavitation dose (SCD) for the at least one calibration subject using the passive cavitation imaging (PCI) system;
(2) administering a radiolabeled therapeutic agent to the at least one calibration subject; obtaining a delivered agent calibration map of a concentration of the therapeutic agent delivered to the brain for the at least one calibration subject using PET imaging; and
correlating a plurality of the stable cavitation doses (SCD) at the plurality of locations within the SCD calibration map with a corresponding plurality of delivered agent concentrations at the plurality of locations within the delivered agent calibration map to obtain the pre-determined correlation.
However, regarding feature (1), in the medical ultrasound field of endeavor, Arvanitis discloses Combined ultrasound and MR imaging to guide focused ultrasound therapies in the brain, which is analogous art. Arvanitis teaches obtaining an SCD calibration map (“Conclusion—…these data clearly demonstrate, for the first time, that is possible to construct maps of stable … cavitation transcranially, in a large animal model, and under clinically relevant conditions." p. 1 “Overall, 40 passive cavitation maps were obtained during each sonication." 2nd complete para., p. 7 ) of a stable cavitation dose (“Results—The system successfully mapped microbubble activity during … stable … cavitation, which was correlated with MRI-evident transient blood-brain barrier disruption" p. 1; Fig. 2A: “the left image in (A) was formed by acoustic emissions with harmonic components only (i.e. stable cavitation),” p. 11; Fig. 3: “Top: Data from the sonication with stable cavitation.”, p. 12) for the at least one calibration subject (“the animal”, Experimental Apparatus, p. 3) using passive cavitation imaging (PCI) system (“Acoustic emissions produced during sonication can provide information about the location, strength, and type of the microbubble oscillations within the ultrasound field, and they can be mapped in real-time using passive imaging approaches" Abstract. “Integrating a passive cavitation imaging system into an MRgFUS device for brain applications" last para., p. 2-p. 3. “The ultrasound imaging probe (L382, Acuson) used for passive cavitation imaging was a 128-element (82 mm) linear array with a 3.21 MHz central frequency and a bandwidth of approximately 75%." In: Experimental Apparatus, p. 3 ).
Therefore, based on Arvanitis’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Liu to have the step of obtaining an SCD calibration map of the stable cavitation dose (SCD) for the at least one calibration subject using the passive cavitation imaging (PCI) system, as taught by Arvanitis, in order to provide information about the location, strength, and type of the microbubble oscillations within the ultrasound field (Arvanitis: Abstract). 
 
Regarding feature (2), Liu modified by  Arvanitis and Sun further does not teach administering a radiolabeled therapeutic agent to the at least one calibration subject; obtaining a delivered agent calibration map of a concentration of the therapeutic agent delivered to the brain for the at least one calibration subject using PET imaging; and correlating a plurality of the stable cavitation doses (SCD) at the plurality of locations within the SCD calibration map with a corresponding plurality of delivered agent concentrations at the plurality of locations within the delivered agent calibration map to obtain the pre-determined correlation.

However, Kim discloses a PET/CT imaging evidence of FUS-mediated (18) F-FDG uptake changes in rat brain, which is analogous art. 
Kim teaches: 
administering a radiolabeled therapeutic agent (“18-fludeoxyglucose” Abstract, “PET radiotracers” 1st complete para., p. 9) to the at least one calibration subject (“FDG (18-fludeoxyglucose) positron emission tomography” Abstract. “PET radiotracers labeled to have affinity to a specific neurotransmission pathway, e.g., dopamine (DA), serotonin (5-HT), and gammaaminobutyric acid (GABA)… can be adopted.”, 1st complete para., p. 9);  
obtaining a delivered agent calibration map (“specific volumes-of interest” II.H., p. 5; Figs. 4-6) of a concentration (“standardized uptake value” II.F., p. 4) of the therapeutic agent delivered to the brain for the at least one calibration subject using PET imaging (“A statistically significant elevation in AI (t-test; t(7) = 3.40, p < 0.05) was observed at the center of sonication focus. Conclusions: Spatially distinct increases in the glucose metabolic activity in the rat brain is present only at the center of sonication focus, suggesting localized functional neuromodulation mediated by the sonication.” Abstract. “The 2-h list-mode data was reconstructed into 12 volumes with standardized uptake value (SUV) in 10 min intervals." II.F. Determining timing windows for sonication and FDG-PET scanning, p. 4. “The localized changes in glucose metabolism, as induced by the application of the FUS, were evaluated. To assess for the group-level metabolic activity across the animal, we analyzed the SUV value from the specific volumes-of interest in the brain… Ten spherical VOIs (diameter 2 mm) were defined to measure the SUV signals from the different regions of the brain, i.e., frontal lobe, center of acoustic focus, cerebellum, and superior and inferior to the center of acoustic focus from both hemispheres.”, II.H. Data analysis, p. 5); and
correlating a plurality of ultrasound doses (“the FUS group”, III.B., p. 6; Figs. 5 a) at a plurality of locations (“The crosshairs in (a) and (b) indicate the location of the center of the acoustic focus." Fig. 4, p. 5. The locations in the crosshairs in (a) and (b), seen in Fig. 4. “Multiple VOIs were drawn in multiple anatomical regions: frontal lobe, center of acoustic focus (cen.focus), cerebellum, superior to the center of acoustic focus (sup.focus), and inferior to the center of acoustic focus (inf.focus)” Fig. 5, p. 6; “groups”, Fig. 6, p. 7) with a corresponding plurality of delivered agent concentrations (“The raw SUV as well as its asymmetry index (AI) were measured from five different volume-of-interests (VOIs) of the brain for both hemispheres, and compared between sonicated and unsonicated groups.” Abstract) at the plurality of locations within the delivered agent calibration map (“Multiple VOIs were drawn in multiple anatomical regions: frontal lobe, center of acoustic focus (cen.focus), cerebellum, superior to the center of acoustic focus (sup.focus), and inferior to the center of acoustic focus (inf.focus)” Fig. 5, p. 6) to obtain the pre-determined correlation (“The localized changes in glucose metabolism, as induced by the application of the FUS, were evaluated. To assess for the group-level metabolic activity across the animal, we analyzed the SUV value from the specific volumes-of interest in the brain… Ten spherical VOIs (diameter 2 mm) were defined to measure the SUV signals from the different regions of the brain, i.e., frontal lobe, center of acoustic focus, cerebellum, and superior and inferior to the center of acoustic focus from both hemispheres.”, II.H. Data analysis, p. 5; Figs. 4-6).  
Therefore, based on Kim’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Liu, Arvanitis, and Sun to have the steps of administering a radiolabeled therapeutic agent to the at least one calibration subject; obtaining a delivered agent calibration map of a concentration of the therapeutic agent delivered to the brain of the at least one calibration subject using PET imaging; and correlating a plurality of ultrasound doses at a plurality of locations within the SCD calibration map with a corresponding plurality of delivered agent concentrations at the plurality of locations within the delivered agent calibration map to obtain the pre-determined correlation, as taught by Kim, in order to facilitate providing spatially distinct therapeutic effects in the brain (Kim: Abstract). In the combined invention of Liu,  Arvanitis, Sun, and Kim, a plurality of ultrasound doses are a plurality of stable cavitation doses (SCD) at a plurality of locations within the SCD calibration map.

Regarding claim 13, Liu modified by Arvanitis and Kim teaches the method of claim 12.
Liu does not teach that the map of the concentration of the therapeutic agent is obtained in real time while treating the brain of the subject with focused ultrasound. 
However, in the medical ultrasound field of endeavor, Arvanitis discloses ultrasound mediated drug delivery, which is analogous art. Arvanitis teaches that the map of the concentration of the therapeutic agent is obtained in real time (“The thus detected acoustic properties can then be processed. Suitably a control unit analyses the acoustic signal change or characteristic emission associated with the release process, and produces an estimate of the dose of the agents released. An estimate can be made for multiple spatial locations and updated over time...Thus the total Therapeutic Agent release (e.g., per cube millimeter) within both the tumor and the surrounding normal tissue can be calculated and updated over time during the ultrasound activation.” [0077]. Note that the updating “over time during the ultrasound activation” is seen as being in real time)  while treating the brain of the subject with focused ultrasound (“allowing drugs to reach the target cells in the brain” [0006]; “the focus of each therapeutic ultrasound beam can be visualized with limited microbubble destruction or with acoustic radiation force induced contrast microbubble displacement.” [0087].
Therefore, based on Arvanitis’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Liu, Arvanitis, and Kim to have the map of the concentration of the therapeutic agent that is obtained in real time while treating the brain of the subject with focused ultrasound, as taught by Arvanitis, in order to facilitate therapy monitoring by estimating the dose of the agents delivered to different locations (Arvanitis: [0077]).

Regarding claim 15, Liu modified by Arvanitis, Sun, and Kim teaches the method of claim 10.
Liu teaches that the therapeutic agent is selected from the group consisting of a nanostructure, a chemotherapy drug (Bevacizumab [0078]), a peptide, a protein, and any combination thereof ("Bevacizumab denote as molecule 3 (Its trade name Avastin, Genentech In., Roche) is an angiogenesis inhibitor, …and it used to slow the growth of new blood vessels." [0081]. “FIG. 11 shows the measured concentrations of molecules 1-3 using the III under the given range of UEI...The molecule 3 is observed to have the least molecular penetration" [0083]).

Regarding claim 16, Liu modified by Arvanitis, Sun, and Kim teaches the method of claim 10.
Liu modified by Arvanitis and Sun does not teach administering the therapeutic agent by intravenous injection.
However, Kim discloses a PET/CT imaging evidence of FUS-mediated (18) F-FDG uptake changes in rat brain, which is analogous art. Kim teaches administering the therapeutic agent (“18-fludeoxyglucose” Abstract, “PET radiotracers” 1st complete para., p. 9) by intravenous injection (Methods: ...the FDG injection via tail vein. Abstract).
Therefore, based on Kim’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Liu, Arvanitis, Sun, and Kim to have the step of administering the therapeutic agent by intravenous injection, as taught by Kim, in order to facilitate providing spatially distinct therapeutic effects in the brain (Kim: Abstract). 

Response to Arguments
Applicant's arguments filed 08/25/2022 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in over Liu in view of Arvanitis and Sun. 

Response to the 35 U.S.C. §103 rejection arguments on pages 7-13 of the REMARKS.
Claims 1, 3-10, and 12-16
The Applicant argues that “neither Liu nor Shi describes obtaining a spatial map of stable cavitation dose and further fails to describe transforming the spatial map of stable cavitation dose (SCD) to the map of the concentration of the therapeutic agent delivered to the brain of the subject.” (Pages 8-12). These arguments are moot because the rejections of claims 1 and 10 are made over a combination of Liu, Arvanitis, and Sun. Arvanitis teaches “obtaining a spatial map of a stable cavitation dose (SCD) using passive cavitation imaging (PCI) system,” while sun teaches  “transforming the spatial map of the stable cavitation dose (SCD) to a map of a concentration of the therapeutic agent delivered to the brain of the subject using a pre-determined correlation of the stable cavitation dose (SCD) and the concentration of the therapeutic agent delivered to the brain of the subject” as recited in amended independent claims 1 and 10. The dependent claims are not allowable because the respective base claims are not allowable, with the exception of claims 6-7 and 14.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXEI BYKHOVSKI whose telephone number is (571)270-1556.  The examiner can normally be reached on Monday-Friday: 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AB/Examiner, Art Unit 3793             

/YI-SHAN YANG/Primary Examiner, Art Unit 3793